ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Hanley Industries, Inc.                      )      ASBCA No. 58628
                                             )
Under Contract No. W52P1J-10-D-3011          )

APPEARANCE FOR THE APPELLANT:                       Donald C. Holmes, Esq.
                                                     Greensboro, MD

APPEARANCES FOR THE GOVERNMENT:                     Raymond M. Saunders, Esq.
                                                     Army Chief Trial Attorney
                                                    MAJ Allen D. Stewart, JA
                                                    CPT Ahsan M. Nasar, JA
                                                     Trial Attorneys

                                ORDER OF DISMISSAL

       The dispute has been settled by the parties. Pursuant to their July 2018 Settlement
Agreement, execution of the contract modification rescinding the Termination for Default
and issuing a No-Cost Termination for Convenience, and the government's subsequent
motion to dismiss, the appeal is dismissed with prejudice.

       Dated: August 14, 2018



                                                  TERRENCE S. HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58628, Appeal of Hanley Industries,
Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals